         Case 1:19-cr-00117-WHP Document 92 Filed 04/03/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                   April 3, 2020

BY ECF and EMAIL
The Honorable William H. Pauley III
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Ricardo Taboada, 19 Cr. 117 (WHP)

Dear Judge Pauley:

       Enclosed please find for the Court’s consideration a stipulation and proposed order
allowing the Federal Defenders of New York to facilitate the signing of a personal recognizance
bond by Ricardo Taboada, the defendant. Please note the version of the enclosure filed on ECF
redacts the street address of the residence where the defendant will be confined for home
incarceration.

                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                        by: /s/
                                            Daniel H. Wolf
                                            Assistant United States Attorney
                                            (212) 637-2337

cc:    Jeremy Iandolo (by ECF and email)
